Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted November 3, 2021 in response to the requirement for restriction issued September 3, 2021.  This application is a national stage application of PCT/EP2018/070214, filed July 25, 2018, which claims benefit of foreign application EP17183391.6, filed July 26, 2017.
Claims 1-20 are pending in this application.

Election/Restrictions
Applicant’s provisional election without traverse of group I, claims 1-6 and 8-17, drawn to a method of enzymatically producing a saccharide, filed November 3, 2021, is acknowledged.  Claims 7 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-6 and 8-17 are pending in this application and examined on the merits herein.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  the phrases “prior to be genetically engineered,” which is grammatically incorrect and appears to be intended as “prior to being genetically engineered.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “at least one carbon source,” and the claim also recites “optionally selected from the group consisting of glucose, fructose, sucrose, glycerol, and combinations thereof,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims or a genetically engineered cell used in said method.” This preamble defines the scope of the claims as including genetically engineered cells unconnected to any particular method of use, which therefore does not fall within the limitations of the base claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  However, in view of the requirement for restriction previously made in this application, any version of these claims rewritten in independent form, or separating out the embodiment directed to a genetically engineered cell into a new independent claim, will be treated as directed to non-elected group II and withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papadakis et al. (PCT international publication WO2017/101958, reference included with PTO-892)
Independent claim 1 is directed to a method comprising providing a genetically engineered cell capable of expressing a particular alpha-sialyltransferase activity, cultivating the cell in a fermentation 
Papadakis et al. discloses a genetically modified cell comprising a recombinant gene encoding a glycosyl transferase necessary for the synthesis of an oligosaccharide, and a biosynthetic pathway that produces a nucleotide donor suitable to be a substrate for the glycosyl transferase. (p. 2 lines 3-8) Preferably the oligosaccharide synthesized by this reaction is a human milk oligosaccharide. (p. 2 liens 16-19) Papadakis et al. further discloses a method of making said oligosaccharides comprising providing a cell, culturing the cell in the presence of an acceptor, and separating the oligosaccharide from the cell or culture medium, similarly to the steps recited in base claim 1. (p. 2 lines 20-26) In one particular embodiment the cell expresses lactose permease as recited in dependent claim 15, allowing it to take up the glycosyl acceptor from the culture medium. (p. 10 lines 24-30) The glycosyl transferase gene is preferably selected from a group including alpha-2,3-sialyl transferase and alpha-2,6-sialyl transferase as recited in base claim 1. (p. 11 lines 4-8) When CMP-sialic acid is used as the glycosyl donor, exogenous sialic acid can be added to the culture medium, as recited in dependent claim 4, and is then converted into sialic acid by a heterologous CMP-sialic acid synthase, meeting the limitations of claims 11-12. (p. 11 lines 29-32) Alternately, the cell expresses heterologous genes that convert UDP-GlcNAc into CMP-sialic acid, for example neuC, (UDP-N-acetylglucosamine-2-epimerase) neuB, (sialic acid synthase) and neuA, (CMP-sialic acid synthase) and no sialic acid is added to the culture medium. (p. 11 lines 32-34) The cell further preferably lacks enzymes that degrade the product, donor, and acceptor, including beta-galactosidase, transacetylase, sialic acid aldolase nanA, and sialic acid kinase nanK, thereby meeting the limitations of dependent claims 13-14. (p. 12 lines 1-9) More specifically, an embodiment is disclosed of a cell capable of synthesizing human milk oligosaccharides wherein the cell comprises a sialyl 
For all of these reasons the disclosure of Papadakis et al. is seen to anticipate the claimed invention.

Claim(s) 1-4, 6, and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samain ‘370. (US pre-grant publication 2015/0141370, cited in PTO-892) 
Independent claim 1 is directed to a method comprising providing a genetically engineered cell capable of expressing a particular alpha-sialyltransferase activity, cultivating the cell in a fermentation broth, and recovering the sialylated oligosaccharide.  Dependent claims 2 and 8 specify the particular identity of the sialylated product and the nonsialylated acceptor molecule.  Dependent claims 3, 5, and 6 specify the conditions under which the culture is performed.  Dependent claims 11-16 specify particular genetic features of the cell being used in this method.
Samain ‘370 discloses methods of producing oligosaccharides by fermentative growth of microorganisms, specifically oligosaccharide moieties of gangliosides including GM3, using a Campylobacter jejuni CstII sialyltransferase. (p. 1 paragraphs 8-9) Notably, the trisaccharide GM3 has the C. jejuni OH4384. (p. 4 paragraph 34) This particular sialyltransferase is disclosed in table 4 of paragraph 35 of the specification as originally filed to be SEQ ID NO: 12 in the present application, thereby anticipating dependent claims 9 and 10.  The host cell used in this process is genetically manipulated using a nucleotide vector expressing the appropriate enzymes, and furthermore can include the transporters LacY and NanT, lactose permease and sialic acid transporter. (p. 4 paragraph 38) The cell preferably is disrupted in the the sialic acid lyase gene NanA and the beta galactosidase gene LacZ. (p. 5 paragraphs 49-50) The cell is cultured in any culture medium, such as Luria broth, Terrific broth, or M9 medium, (p. 6 paragraph 52) in the presence of exogenous sialic acid and lactose. (p. 6 paragraph 53) According to Helmholtz (Reference included with PTO-892) M9 medium contains glucose, anticipating dependent claim 3.
For these reasons Samain ‘370 anticipates the claimed invention.

Claims 1-6 and 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samain 661. (US pre-grant publication 2011/0014661, cited in PTO-892)
Independent claim 1 is directed to a method comprising providing a genetically engineered cell capable of expressing a particular alpha-sialyltransferase activity, cultivating the cell in a fermentation broth, and recovering the sialylated oligosaccharide.  Dependent claims 2 and 8 specify the particular identity of the sialylated product and the nonsialylated acceptor molecule.  Dependent claims 3, 5, and 6 
Samain ‘661 discloses a method of synthesizing oligosaccharides bearing sialic acid moieties. (p. 1 paragraph 9) These sialic acids include the human milk oligosaccharides 3’-sialyllactose (p. 1 paragraph 11) 6’-sialyllactose (p. 2 paragraph 29) and other sialylated oligosaccharides including a sialylated derivative of LNnT. (p. 2 paragraph 32) Specifically, Samain ‘661 discloses a method for producing sialylated oligosaccharides comprising culturing a microorganism in a culture medium optionally (i.e. with or without) an exogenous precursor, wherein the microorganism produces CMP-sialic acid internally through the heterologous expression of a CMP-sialic acid synthase, a sialic acid synthase, a GlcNAc-6-phosphate-2-epimerase, and a sialyltransferase, wherein the genes coding for sialic acid aldolase and ManNac kinase are deleted. (p. 4 paragraph 56) The sialyltransferase can be an alpha 2,3- or alpha 2,6- sialyltransferase. (p. 4 paragraph 57) The cell also preferably expresses beta-galactoside permease bit does not express beta-galactosidase r alpha-galactosidase. (p. 4 paragraph 59) 
 One specific sialyltransferase gene described in this reference is the alpha-2,3-sialyltransferase from N. meningitides L3 strain MC58, which is denoted by accession number U60660. (p. 3 table 1) This particular sialyltransferase is disclosed in table 4 of paragraph 35 of the specification as originally filed to be SEQ ID NO: 5 in the present application, thereby anticipating dependent claims 9 and 10.  Additionally sialyltransferase OH4384, accession number AX934425, which is SEQ ID 12 of the present application, is also disclosed as a sialyltransferase usable in this invention. (p. 7 paragraph 82) Specific embodiments for the production of 3’- sialyllactose and 6’- sialyllactose are disclosed (p. 8 paragraphs 95-100) which incorporate the various aforementioned genetic modifications, and anticipate the claimed invention.

17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US patent 8030043, cited in PTO-892)
Claim 17 is directed to a method comprising providing an alpha 2,3- or alpha 2,6- sialyltransferase in a reaction mixture and contacting the sialyltransferase with a donor substrate and an acceptor molecule such as lactose or a human milk oligosaccharide, such that the acceptor molecule is sialylated by the donor molecule.
Yamamoto et al. discloses an alpha-2,3-sialyltransferase capable of catalyzing the transfer of a sialic acid to a galactose or other sugar in a sugar chain. (column 2 lines 40-51) In one embodiment this sialyltransferase is incubated in a reaction medium with the donor CMP-sialic acid and an acceptor such as lactose. (column 20 lines 14-60) When the acceptor is lactose, the product would be 3’-sialyllactose, thereby anticipating the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 12, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 10-12 of U.S. Patent No. 11046985. (Cited in PTO-892, herein referred to as ‘985) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘985 anticipate the claimed invention.
Specifically claim 1 of ‘985 claims a method of producing an oligosaccharide having a lacto-N-triose II core structure comprising providing a recombinant host cell expressing at least one recombinant glycosyltransferase, culturing the cell under conditions permissive for export of the product into the medium, and obtaining the oligosaccharide form the medium.  Dependent claim 6 of ‘985 specifies that .

Claims 1, 3, 5, 12-14, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, and 13-16 of copending Application No. 17/323769 (reference application, published as US pre-grant publication 2021/0277436, cited in PTO-892, herein referred to as /769). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘769 anticipate the claimed invention.
Specifically claims 1 and 2 of ‘769 claim a method of producing an oligosaccharide having a lacto-N-triose II core structure comprising providing a recombinant host cell expressing at least one recombinant glycosyltransferase, culturing the cell under conditions permissive for export of the product into the medium, and obtaining the oligosaccharide form the medium.  Dependent claim 9 of ‘985 specifies that the glycosyltransferase is selected from a group including alpha-2,3-sialyltransferase and alpha-2,6-sialyltransferase, thereby anticipating base instant claim 1.  Dependent claims 13-16 of ‘985 add limitations further anticipating the limitations of instant claims 3, 5, 12-14, and 16.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5, 8-11, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5-10 of copending Application No. 17/058689 (reference application, published as pre-grant publication 2021/0198709, cited in PTO-892, herein referred to as ‘687). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘689 anticipate the claimed invention.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 2, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 12 of copending Application No. 17/054950 (reference application, unpublished, cited in PTO-892, herein referred to as ‘950). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘950 anticipate the claimed invention.
Specifically, base claim 1 of ‘950 claims a process for producing an oligosaccharide comprising steps of providing a genetically engineered cell capable of producing the oligosaccharide, the expresses a heterologous glycosidase, cultivating the microbial cell under conditions permissive for production of the oligosaccharide, and recovering the oligosaccharide.  Dependent claims 9 and 12 of ‘950 further define the glycosyl transferase as a sialyltransferase according to the claimed invention, and the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	11/18/2021